FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 15, 2021

                                     No. 04-20-00515-CV

                          IN THE INTEREST OF V.S., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00518
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on January 15, 2021; however, no further extensions will be granted absent extenuating
circumstances.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court